DETAILED ACTION
Claims 1-24 are currently pending. Claims 1-13 are allowed. Claims 14, 16-18 and 24 are maintained in rejection. Claims 15 and 19-23 are indicated as having allowable subject matter. A response to Applicant’s arguments/amendments filed 02/18/2022 can be found at the end of this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-228904.
Referring to Claim 14: JP 2010-228904 discloses a roller module for lateral fixing to an energy guide chain having parallel plate rows comprising opposite first plates (see inner plates 11 in annotated Fig. 2 below), wherein at least some of the opposite plates are connected together by way of transverse limbs (21), wherein the roller module has a second plate (see outer plates 11 in annotated Fig. 2 below) which is suitable for the energy guide chain and a roller (23) mounted in a holding means (22, 25) (Fig. 2), wherein the holding means (22, 25) is connected to the second plate (outer plate 11) and has a fixing means (21a) for releasable fixing to a first plate (inner plate 11) of the first plates of the energy guide chain, that is in opposite relationship to the second plate, and the roller (23) projects beyond the second plate in a direction facing parallel to the second plate (Fig. 6).

    PNG
    media_image1.png
    236
    341
    media_image1.png
    Greyscale


Referring to Claim 16: JP 2010-228904 discloses a roller module, wherein the roller module has a transverse limb (21) which extends transversely relative to the second plate (outer plate 11) and which in a first end region is connected to the second plate and in a second end region has a fixing portion (10) for releasable fixing to a first plate (inner plate 11) of the first plates of the energy guide chain (Fig. 5).

Referring to Claim 17: JP 2010-228904 discloses a roller module, wherein the first end region the transverse limb (21) has a fixing portion (21a) releasably connected to a fixing portion (11c) at the second plate (outer plate 11) (Fig. 3).

Referring to Claim 18: JP 2010-228904 discloses a roller module wherein, the roller (23) is mounted in the holding means (22, 25) which is supported inwardly on the transverse limb (21) and which is connected to the second plate (outer plate 11) and has fixing means (21a) for connection to an oppositely disposed first plate (inner plate 11) of an energy guide chain (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-228904 in view of GB 2514755.
Referring to Claim 24: JP 2010-228904 does not teach that the diameter of the roller (23) is greater than or equal to the height and less than or equal to double the height of the holding means (22, 25) (Fig. 6). However, GB 2514755 teaches a chain having rollers (3) greater than or equal to the height of the first and/or second plates (4, 5) and less than or equal to double the height of the first and/or second plates (Fig. 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for JP 2010-228904 to enlarge the diameter of the rollers to greater than or equal to the height of the holding means and less than double that height, as taught by GB 2514755, in order to increase the distance from the chain to the roller surface and help avoid interference with chain movement. Further, a change in dimensions that does not significantly affect performance is generally recognized as being within the level of ordinary skill in the art.  In Gardner v.TEC Syst., 220 USPQ 777 (Fed. Cir. 1984).

Allowable Subject Matter
Claims 1-13 are allowed.
Claims 15 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 1 and depending claims 2-13, the prior art fails to teach the combination of limitations recited in amended independent claim 1. More specifically, JP 2010-228904 fails to teach rollers arranged between the second plate row and the adjacent first plate row, the first and second plate rows being on the same side of a central plane. Rather, JP 2010-228904 teaches rollers (23) between plate rows (formed by plates 11) on opposite sides of a central plane (see Fig. 2).
	Regarding claim 15 and depending claims 22 and 23, JP 2010-228904 does not teach the yoke holding means with two limbs, as recited in claim 15. The Examiner finds no obvious reason to modify JP 2010-228904 with such a yoke holding means.
	Regarding claim 19 and depending claims 20 and 21, JP 2010-228904 does not teach the yoke holding means with two limbs, as recited in claim 19. The Examiner finds no obvious reason to modify JP 2010-228904 with such a yoke holding means.

Conclusion
Applicant argues that JP 2010-228904 fails to teach amended claim 1 and that all claims are in condition for allowance. The Examiner agrees that claim 1 is allowable, but claim 14 fails to depend from claim 1 and has not been amended to put it in condition for allowance. Thus, the rejection of claim 14 is maintained. The Examiner suggests amending claim 14 similarly to claim 1 or incorporating the allowable subject matter of claim 15 or claim 19.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617